DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zach Zhao on 4/5/22.

The application has been amended as follows: 
Claim 16 (Currently Amended): A method comprising: 
copying, from an operating memory a non-volatile memory of an implantable medical device, a special mode of operation to utilize during a condition that may cause false sensing of patient signals and special mode parameters to utilize during the special mode of operation, wherein the condition comprises an electromagnetic field; 
storing, in the non-volatile memory, a value indicating whether the special mode is active; 
detecting a device reset; 
upon detecting the device reset, determining that the value indicates the special mode is active; 
loading the special mode and the special mode parameters from the non-volatile memory to the operating memory in response to determining that the value indicates that the special mode is active; and 
based on loading the special mode and the special mode parameters to the operating memory, implementing the special mode and special mode parameters from the operating memory after the device reset.

Allowable Subject Matter
Claim 4-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Stubbs et al., US 20110160786 which discusses a pulse generator, electrical connectors, processor(s), communication circuitry, modes of operation, flags and different types of memory. Miller et al., US 6662049 recites both volatile and non-volatile memory as well as programming non-volatile using  telemetry. Examiner notes that Miller claims 2/4 and the associated discussion in the specification of the specialized parameters for the fail-safe (EMI/MRI etc.) mode being programmed into the non-volatile memory is not being interpreted as being transferred from the operating memory/RAM (or equivalents) into the non-volatile memory /ROM (or equivalents) during programming from telemetry/ external programmer. Thierry Legay et al., US 20110178562 recites a pacemaker with flag/indicator in memory to determine what mode prior to an interrupt/reset. The other related pieces of art including: Huelskamp et al., US 20150151131; Ali et al., US 20110257798; Brockway et al., US 20090326595; Ullestad et al., US 20040030323; Neumann, US 5464435 and Armstrong et al., US 20070091687 disclose various elements of circuit elements (processor, generator etc.), memory and modes of operation. However, the above references alone or in combination do not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        07 April 2022